DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 through 28 are vague and indefinite, because it is unclear if the third fiber is a third layer or it is blended with the second majority of fibers. Note that in claim 20 the third fibers is added as a layer, yet it is unclear how the third fiber is included into the paper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morgan, Jr. et al., (hereafter Morgan), US Patent No. 3,994,771.
 With regard to claims 12, 18 and 23, Morgan teaches multilayer paper having a layer of a first fiber and a second layer of a second fiber. The first fiber being of greater length than the second fibers, i.e., the first fiber being softwood and the second fiber being hardwood; see column 3, lines 1-11. Morgan also teaches that the first fibers on one of the surface is biased, i.e., reoriented, with respect to the direction of the other fibers in the opposite side; see column 6, lines 20-68 and column 7, lines 35-50. 
It seems that Morgan teaches all the elements/limitations of the independent claim 12,18 and 23 at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Note that claims 12-22 are product by process claims and it has been held that “
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the afore mentioned claims are product by process claims, it is deemed that "[A]ny difference imparted by the product by process claims would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art  the burden of proof is shifted to the applicants to establish that their product is patentably distinct, ..." In re Brown, 173 U.S.P.Q. 685, and In re Fessmann, 180 U.S.P.Q. 324. 	Further, "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973).

Note that claims 13-16 are process limitations that do not define the product, i.e., "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973).
With regard to claim 19, the making of paperboard in a multilayer headbox is known in the art and considered obvious, absent a showing of unexpected results.
 With regard to claims 17 and 25, Morgan teaches that the reorientation is almost perpendicular to the plane of the paper; see column 7, lines 35-50 and figure 3 shows that the orientation is less than 90º, i.e., not perfectly perpendicular.
Regarding to claim 20 the use of more than two layers is suggested by Morgan; see column 2, lines 62-68, where Morgan discloses that the paper comprises at least two layers
With regard to claims 21-23 and 26-28, the use of a third fiber having length that is either lower or higher the combined average of the first and second fibers, is known in the art1, e.g., adding a portion of non-wood or synthetic fibers to one of the layers, i.e., a fiber blend including such type of fibers. Therefore, the use of such fibers is considered within the levels of ordinary skill in the art as a routine blend of fibers and considered obvious absent a showing of unexpected results.
Response to Arguments
Applicant’s arguments with respect to claims 12-123 and 25-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, with respect to claim 24 have been fully considered and are persuasive.  The rejection of claim 24 has been withdrawn. 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s arguments and Affidavit/Declaration filed on December 29, 2021 are convincing, i.e., the prior art does not teach nor suggest a multilayer paper having a layer of a first fibers and a second layer of a second fibers said first and second fibers having different length; one of the fibers is oriented in the machine direction and the other is biased toward the crossmachine direction. Note that the Main reference teaches the reorientation of the fibers in a plane perpendicular to the plane of the sheet, i.e., perpendicular to the MD and CD plane, in the Z direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Multilayer Fibrous Webs.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The examiner takes official notice of this fact and will present proof if necessary.